Title: From Thomas Jefferson to John Langdon, 5 May 1802
From: Jefferson, Thomas
To: Langdon, John


            My Dear FriendWashington May 5. 1802.
            I am this moment setting out on a short trip to Monticello, but must first congratulate you on the progress of republicanism in your state, proved by your coming so near to your competitor, and by the increased strength in the legislature. ça ira. let me at the same time ask you to recommend to me 4. persons to be commissioners of bankruptcy in Portsmouth, and if you have any other town of considerable commerce where bankruptcies will probably happen, recommend 4. others for that. it would be best to have 2. lawyers and 2 merchants in each, but 1. lawyer & 3. merchants may do. let them all be republicans. the sooner I hear from you the better. I have but a few minutes left and a thousand things to do in them. I must therefore conclude with assurances of my best affections and great respect.
            Th: Jefferson
          